NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
BRUCE E. ZOELLER,
Appellant,
V.
JOHN MCHUGH, SECRETARY OF THE ARMY,
Appellee.
2011-1167, -1168 _
Appeals from the Armed Services Board of Contraot
Appeals in no. 56578, Administrative Judge Jack Delman.
ON MOTION
PER CUR1AM.
0 R D E R
Bruce E. Zoeller moves to "enforce" an order of the
Armed SerVices Board of C0ntract Appeals. The Secre-
tary of the A_rmy moves for an extension of time and
opposes Zoe1ler's motion. Zoe1ler also moves for leave to
file a replacement opening brief for an extension of time,
to forward the record, and submits a supplement to his
petition for revieW.

ZOELLER V. ARMY 2
Zoeller has not shown entitlement to relief in his mo-
tion to enforce an order of the Board. lnstead, the motion
appears to include his arguments why the Board improp-
erly denied his request for sanctions, etc. Such argu-
ments challenging the Board's determination should be in
the briefs.
Accordingly,
IT ls 0RDEREn THAT:
(1) The motion to enforce is denied _
(2) The motion for leave and Zoeller's motion for an
extension of time to file a replacement opening brief are
granted The replacement opening brief is accepted for
filing The Secretary should compute the due date for his
brief from the date of filing of this order. The Secretary's
motion for an extension of time is granted . _
(3) The motion to forward the record is denied. The
parties may include within appendices to their briefs
copies of the relevant documents from the record,
(4) The supplement to the petition for review shall be
placed in the file
FoR THE CoURT
AUG 1 3 2011 /S/ Jan H0rba1y
Date J an Horbaly
Clerk
cc: Bruce E. Zoeller
Cameron Cohick, Esq.
s8
U.S. COURlEfllFEIPPEALS FOR
THE FEDERAL C!RCUlT
AUG 1 8ZUll
1AN HDRBAL\'
CLERK